The Full Commission has reviewed the prior Order based upon the record of the proceedings before Commissioner Sellers and upon the briefs and argument of counsel.  The appealing party has shown good ground to reconsider the Order.  Upon reconsideration, the Full Commission modifies and affirms the Order of Commissioner Sellers and enters the following Opinion and Award.
This matter involves the interworkings of Sections 97-40  and97-86.2 of the General Statutes of North Carolina and, insofar as the Full Commission can determine, presents a case of first impression in North Carolina.
Plaintiffs' Motion to withdraw their Motion for Clarification is DENIED.
The attached spreadsheet is incorporated within this Opinion and Award.
*************
The Full Commission finds as follows:
FINDINGS OF FACT
1.  Gordon G. Strickland was an employee of Carolina Classics Catfish, Inc., and was fatally injured in a truck collision on June 13, 1990, while driving the truck during the course and scope of his employment.  The workers compensation death claim was heard by former Deputy Commissioner John Charles Rush in Greenville, NC on 14 February 1991 and in Raleigh, NC on 21 February 1991.
2.  Former Deputy Commissioner Rush ruled in favor of plaintiffs Jennie Lou Strickland, mother, and Jerry Strickland, father, of Gordon G. Strickland and awarded compensation to each of $100 per week for 400 weeks, which compensation was to be commuted to its present value and paid in a lump sum.
3.  Defendants appealed to the Full Commission and the Full Commission, in an Opinion and Award filed 11 April 1994, affirmed the Opinion and Award of former Deputy Commissioner Rush.
4.  Defendants appealed to the North Carolina Court of Appeals and a panel of that Court, by a vote of two to one, affirmed the Opinion and Award for the Full Commission.
5.  Defendants appealed to the North Carolina Supreme Court which affirmed the Court of Appeals decision in a order rendered 9 February 1996.
6.  Defendants then tendered to plaintiffs on 15 February 1996 checks for $70,017.38 in compensation and $28,006.96 in interest.
7.  By Motion to Clarify Calculation of Award dated April 18, 1996, plaintiffs moved the Industrial Commission for an order requiring defendants to pay an additional $8,503.78.  Defendants opposed plaintiffs' Motion to Clarify and by cross motion asked the Commission to order plaintiffs and their counsel to reimburse Farm Bureau a total of $9,303 because the amounts tendered on 15 February 1996 allegedly represented an overpayment in that amount.
8.  Defendants supplemented their April 29, 1996 response on May 1, 1996.
9.  On May 3, 1996, Plaintiffs' counsel submitted a letter to Commissioner Sellers requesting that she delay issuing a decision on the Motion to Clarify until such time as plaintiffs could determine who they wished to represent them in the matter. On May 14, 1996, at the request of plaintiffs, the firm Harrington and Edwards filed a Motion to Withdraw as Counsel, and then after plaintiffs changed their minds, the firm Harrington and Edwards asked the Motion to be withdrawn and filed a written response to Defendants' proposed order.  Prior to reviewing the request to withdraw the Motion to Withdraw as Counsel and the accompanying response to Defendants' proposed Order, Commissioner Sellers entered a letter, dated May 15, 1996, ordering Plaintiffs' and Plaintiffs' counsel to repay money as set forth in Defendants' April 29, 1996 letter.  Plaintiffs then filed a Motion to Reconsider the May 15, 1996 Order on May 17, 1996, and then via a Notice of Appeal dated May 23, 1996 requested an appeal before the Full Industrial Commission.
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
CONCLUSIONS OF LAW
1.  Both the "present value" portion of Section 97-40 and the "interest" portion of Section 97-86.2 of the North Carolina General Statutes are designed to keep the employee or those who stand in his shoes whole with respect to the time value of money.  Neither portion of either section of the General Statutes is intended to reward or penalize either party.
G.S. § 97-40 provides, in pertinent part:
    Subject to the provisions of G.S. 97-38, if the deceased employee leave neither whole nor partial dependents, then the compensation which would be payable under G.S. 97-38 to whole dependents shall be commuted to its present value and paid in a lump sum to the next of kin as herein defined. (Emphasis added)
G.S. § 97-86.2 provides in its entirety:
    In any workers' compensation case in which an order is issued either granting or denying an award to the employee and where there is an appeal resulting in an ultimate award to the employee, the insurance carrier or employer shall pay interest on the final award or unpaid portion thereof from the date of the initial hearing on the claim, until paid at the legal rate of interest provided in G.S. 24-1. If interest is paid it shall not be a part of, or in any way increase attorneys' fees, but shall be paid in full to the claimant.
2.  When a stream of payments is commuted to a present value, "positive interest" is applied to payments due before the determination date and "negative interest" is applied to payments due after the determination date so that on the determination date the payee receives in a lump sum the equivalent of the funds due over a span of time.  In the usual workers compensation case, the payment is made near to the front end of the stream and therefore most of the payments are subject to "negative interest".
3.  Ordinarily, in a litigated workers compensation case, payments begin accruing as of the date of disability, and Section97-86.2 partially protects the injured worker for the time value of money by requiring that interest be paid on the unpaid compensation from the date of the initial hearing until the money is paid.  The injured worker loses the time value of money for the payments due but unpaid prior to the date of the initial hearing (which is a strong public policy reason that initial hearings be held timely and not be bogged down by a backlog and is likewise a strong incentive to the defendants to delay the initial hearing).
4.  In a death case where there are no whole or partial dependents, however, Section 97-40 requires that the 400 weeks of compensation that would begin on the date of death of the worker "shall be commuted to its present value and paid in a lump sum to the next of kin. . . ."  The only logical determination date of the present value of this stream is the date the lump sum is paid.  In this case, the lump sum was paid on 15 February 1996, closer to the end of the stream than the beginning.  Since the steam of $200 weekly payments should have begun on 13 June 1990 and should have run through 4 February 1998, some of the $200 payments will necessarily be increased to come to a 15 February 1996 present value and some will necessarily be decreased.
5.  In this particular case, a death case in which the commuted value holds harmless the beneficiaries for the time value of money, the Full Commission concludes that full and complete harmonization of the "present value" portion of Section 97-40 and the "interest" portion of 97-86.2 requires that no interest be added to the commuted value of $91,861.92; otherwise the defendants would be penalized unfairly for exercising their legal rights and the plaintiffs would be rewarded unduly.
6.  Since we calculate the commuted value as $91,861.92, the amount of funds owing by plaintiffs to the defendants would be $98,024.34 (the amount tendered) minus $91,861.92, or $6,162.42. The correct amount of attorneys fees at 33 1/3% of $91,861.92 is $30,617.58.
7.  For the convenience of the parties we attach to this Opinion and Award a spreadsheet showing our calculations in arriving at the commuted value of $91,861.92.
**********
Based on the foregoing findings of fact and conclusion of law the Full Commission modifies and affirms the decision of Commissioner Sellers and enters the following:
AWARD
1.  The commuted value of the compensation due to plaintiffs is $91,861.92, to be divided equally between them.
2.  Since defendants tendered to plaintiffs on 15 February 1996 the amount of $98,024.34, an overpayment of $6,162.42, the plaintiffs each shall repay to the defendants $3,081.21.
3.  Plaintiffs' attorneys are entitled to a fee of 33 1/3% of $91,861.92, or $30,617.58.
3.  Each party shall bear its own costs.
                                  S/ ______________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ______________________________ COY M. VANCE COMMISSIONER
S/ ______________________________ LAURA K. MAVRETIC COMMISSIONER
See attached spreadsheet
Date of Accident     Days Between     Date of     Monthly     Commuted to Date of          Payment     Payment     Present Value Accident                                 @ 8% Rate and Date of Payment --------------------------------------------------------------------------- 6/13/90              2073             2/15/96     200         290.87 6/20/90              2066             2/15/96     200         290.56 6/27/90              2059             2/15/96     200         290.26 7/4/90              2052             2/15/96     200         289.95 7/11/90              2045             2/15/96     200         289.64 7/18/90              2038             2/15/96     200         289.34 7/25/90              2031             2/15/96     200         289.03 8/1/90              2024             2/15/96     200         288.72 8/8/90              2017             2/15/96     200         288.42 8/15/90              2010             2/15/96     200         288.11 8/22/90              2003             2/15/96     200         287.80 8/29/90              1996             2/15/96     200         287.50 9/5/90              1989             2/15/96     200         287.19 9/12/90              1982             2/15/96     200         286.88 9/19/90              1975             2/15/96     200         286.58 9/26/90              1968             2/15/96     200         286.27 10/3/90              1961             2/15/96     200         285.96 10/10/90              1954             2/15/96     200         285.65 10/17/90              1947             2/15/96     200         285.35 10/24/90              1940             2/15/96     200         285.04 10/31/90              1933             2/15/96     200         284.73 11/7/90              1926             2/15/96     200         284.43 11/14/90              1919             2/15/96     200         284.12 11/21/90              1912             2/15/96     200         283.81 11/28/90              1905             2/15/96     200         283.51 12/5/90              1898             2/15/96     200         283.20 12/12/90              1891             2/15/96     200         282.89 12/19/90              1884             2/15/96     200         282.59 12/26/90              1877             2/15/96     200         282.28 1/2/91              1870             2/15/96     200         281.97 1/9/91              1863             2/15/96     200         281.67 1/16/91              1856             2/15/96     200         281.36 1/23/91              1849             2/15/96     200         281.05 1/30/91              1842             2/15/96     200         280.75 2/6/91              1835             2/15/96     200         280.44 2/13/91              1828             2/15/96     200         280.13 2/20/91              1821             2/15/96     200         279.82 2/27/91              1814             2/15/96     200         279.52 3/6/91              1807             2/15/96     200         279.21 3/13/91              1800             2/15/96     200         278.90 3/20/91              1793             2/15/96     200         278.60 3/27/91              1786             2/15/96     200         278.29 4/3/91              1779             2/15/96     200         277.98 4/10/91              1772             2/15/96     200         277.68 4/17/91              1765             2/15/96     200         277.37 4/24/91              1758             2/15/96     200         277.06 5/1/91              1751             2/15/96     200         276.76 5/8/91              1744             2/15/96     200         276.45 5/15/91              1737             2/15/96     200         276.14 5/22/91              1730             2/15/96     200         275.84 5/29/91              1723             2/15/96     200         275.53 6/5/91              1716             2/15/96     200         275.22 6/12/91              1709             2/15/96     200         274.92 6/19/91              1702             2/15/96     200         274.61 6/26/91              1695             2/15/96     200         274.30 7/3/91              1688             2/15/96     200         273.99 7/10/91              1681             2/15/96     200         273.69 7/17/91              1674             2/15/96     200         273.38 7/24/91              1667             2/15/96     200         273.07 7/31/91              1660             2/15/96     200         272.77 8/7/91              1653             2/15/96     200         272.46 8/14/91              1646             2/15/96     200         272.15 8/21/91              1639             2/15/96     200         271.85 8/28/91              1632             2/15/96     200         271.54 9/4/91              1625             2/15/96     200         271.23 9/11/91              1618             2/15/96     200         270.93 9/18/91              1611             2/15/96     200         270.62 9/25/91              1604             2/15/96     200         270.31 10/2/91              1597             2/15/96     200         270.01 10/9/91              1590             2/15/96     200         269.70 10/16/91              1583             2/15/96     200         269.39 10/23/91              1576             2/15/96     200         269.08 10/30/91              1569             2/15/96     200         268.78 11/6/91              1562             2/15/96     200         268.47 11/13/91              1555             2/15/96     200         268.16 11/20/91              1548             2/15/96     200         267.86 11/27/91              1541             2/15/96     200         267.55 12/4/91              1534             2/15/96     200         267.24 12/11/91              1527             2/15/96     200         266.94 12/18/91              1520             2/15/96     200         266.63 12/25/91              1513             2/15/96     200         266.32 1/1/92              1506             2/15/96     200         266.02 1/8/92              1499             2/15/96     200         265.71 1/15/92              1492             2/15/96     200         265.40 1/22/92              1485             2/15/96     200         265.10 1/29/92              1478             2/15/96     200         264.79 2/5/92              1471             2/15/96     200         264.48 2/12/92              1464             2/15/96     200         264.18 2/19/92              1457             2/15/96     200         263.87 2/26/92              1450             2/15/96     200         263.56 3/4/92              1443             2/15/96     200         263.25 3/11/92              1436             2/15/96     200         262.95 3/18/92              1429             2/15/96     200         262.64 3/25/92              1422             2/15/96     200         262.33 4/1/92              1415             2/15/96     200         262.03 4/8/92              1408             2/15/96     200         261.72 4/15/92              1401             2/15/96     200         261.41 4/22/92              1394             2/15/96     200         261.11 4/29/92              1387             2/15/96     200         260.80 5/6/92              1380             2/15/96     200         260.49 5/13/92              1373             2/15/96     200         260.19 5/20/92              1366             2/15/96     200         259.88 5/27/92              1359             2/15/96     200         259.57 6/3/92              1352             2/15/96     200         259.27 6/10/92              1345             2/15/96     200         258.96 6/17/92              1338             2/15/96     200         258.65 6/24/92              1331             2/15/96     200         258.35 7/1/92              1324             2/15/96     200         258.04 7/8/92              1317             2/15/96     200         257.73 7/15/92              1310             2/15/96     200         257.42 7/22/92              1303             2/15/96     200         257.12 7/29/92              1296             2/15/96     200         256.81 8/5/92              1289             2/15/96     200         256.50 8/12/92              1282             2/15/96     200         256.20 8/19/92              1275             2/15/96     200         255.89 8/26/92              1268             2/15/96     200         255.58 9/2/92              1261             2/15/96     200         255.28 9/9/92              1254             2/15/96     200         254.97 9/16/92              1247             2/15/96     200         254.66 9/23/92              1240             2/15/96     200         254.36 9/30/92              1233             2/15/96     200         254.05 10/7/92              1226             2/15/96     200         253.74 10/14/92              1219             2/15/96     200         253.44 10/21/92              1212             2/15/96     200         253.13 10/28/92              1205             2/15/96     200         252.82 11/4/92              1198             2/15/96     200         252.52 11/11/92              1191             2/15/96     200         252.21 11/18/92              1184             2/15/96     200         251.90 11/25/92              1177             2/15/96     200         251.59 12/2/92              1170             2/15/96     200         251.29 12/9/92              1163             2/15/96     200         250.98 12/16/92              1156             2/15/96     200         250.67 12/23/92              1149             2/15/96     200         250.37 12/30/92              1142             2/15/96     200         250.06 1/6/93              1135             2/15/96     200         249.75 1/13/93              1128             2/15/96     200         249.45 1/20/93              1121             2/15/96     200         249.14 1/27/93              1114             2/15/96     200         248.83 2/3/93              1107             2/15/96     200         248.53 2/10/93              1100             2/15/96     200         248.22 2/17/93              1093             2/15/96     200         247.91 2/24/93              1086             2/15/96     200         247.61 3/3/93              1079             2/15/96     200         247.30 3/10/93              1072             2/15/96     200         246.99 3/17/93              1065             2/15/96     200         246.68 3/24/93              1058             2/15/96     200         246.38 3/31/93              1051             2/15/96     200         246.07 4/7/93              1044             2/15/96     200         245.76 4/14/93              1037             2/15/96     200         245.46 4/21/93              1030             2/15/96     200         245.15 4/28/93              1023             2/15/96     200         244.84 5/5/93              1016             2/15/96     200         244.54 5/12/93              1009             2/15/96     200         244.23 5/19/93              1002             2/15/96     200         243.92 5/26/93               995             2/15/96     200         243.62 6/2/93               988             2/15/96     200         243.31 6/9/93               981             2/15/96     200         243.00 6/16/93               974             2/15/96     200         242.70 6/23/93               967             2/15/96     200         242.39 6/30/93               960             2/15/96     200         242.08 7/7/93               953             2/15/96     200         241.78 7/14/93               946             2/15/96     200         241.47 7/21/93               939             2/15/96     200         241.16 7/28/93               932             2/15/96     200         240.85 8/4/93               925             2/15/96     200         240.55 8/11/93               918             2/15/96     200         240.24 8/18/93               911             2/15/96     200         239.93 8/25/93               904             2/15/96     200         239.63 9/1/93               897             2/15/96     200         239.32 9/8/93               890             2/15/96     200         239.01 9/15/93               883             2/15/96     200         238.71 9/22/93               876             2/15/96     200         238.40 9/29/93               869             2/15/96     200         238.09 10/6/93               862             2/15/96     200         237.79 10/13/93               855             2/15/96     200         237.48 10/20/93               848             2/15/96     200         237.17 10/27/93               841             2/15/96     200         236.87 11/3/93               834             2/15/96     200         236.56 11/10/93               827             2/15/96     200         236.25 11/17/93               820             2/15/96     200         235.95 11/24/93               813             2/15/96     200         235.64 12/1/93               806             2/15/96     200         235.33 12/8/93               799             2/15/96     200         235.02 12/15/93               792             2/15/96     200         234.72 12/22/93               785             2/15/96     200         234.41 12/29/93               778             2/15/96     200         234.10 1/5/94               771             2/15/96     200         233.80 1/12/94               764             2/15/96     200         233.49 1/19/94               757             2/15/96     200         233.18 1/26/94               750             2/15/96     200         232.88 2/2/94               743             2/15/96     200         232.57 2/9/94               736             2/15/96     200         232.26 2/16/94               729             2/15/96     200         231.96 2/23/94               722             2/15/96     200         231.65 3/2/94               715             2/15/96     200         231.34 3/9/94               708             2/15/96     200         231.04 3/16/94               701             2/15/96     200         230.73 3/23/94               694             2/15/96     200         230.42 3/30/94               687             2/15/96     200         230.12 4/6/94               680             2/15/96     200         229.81 4/13/94               673             2/15/96     200         229.50 4/20/94               666             2/15/96     200         229.19 4/27/94               659             2/15/96     200         228.89 5/4/94               652             2/15/96     200         228.58 5/11/94               645             2/15/96     200         228.27 5/18/94               638             2/15/96     200         227.97 5/25/94               631             2/15/96     200         227.66 6/1/94               624             2/15/96     200         227.35 6/8/94               617             2/15/96     200         227.05 6/15/94               610             2/15/96     200         226.74 6/22/94               603             2/15/96     200         226.43 6/29/94               596             2/15/96     200         226.13 7/6/94               589             2/15/96     200         225.82 7/13/94               582             2/15/96     200         225.51 7/20/94               575             2/15/96     200         225.21 7/27/94               568             2/15/96     200         224.90 8/3/94               561             2/15/96     200         224.59 8/10/94               554             2/15/96     200         224.28 8/17/94               547             2/15/96     200         223.98 8/24/94               540             2/15/96     200         223.67 8/31/94               533             2/15/96     200         223.36 9/7/94               526             2/15/96     200         223.06 9/14/94               519             2/15/96     200         222.75 9/21/94               512             2/15/96     200         222.44 9/28/94               505             2/15/96     200         222.14 10/5/94               498             2/15/96     200         221.83 10/12/94               491             2/15/96     200         221.52 10/19/94               484             2/15/96     200         221.22 10/26/94               477             2/15/96     200         220.91 11/2/94               470             2/15/96     200         220.60 11/9/94               463             2/15/96     200         220.30 11/16/94               456             2/15/96     200         219.99 11/23/94               449             2/15/96     200         219.68 11/30/94               442             2/15/96     200         219.38 12/7/94               435             2/15/96     200         219.07 12/14/94               428             2/15/96     200         218.76 12/21/94               421             2/15/96     200         218.45 12/28/94               414             2/15/96     200         218.15 1/4/95               407             2/15/96     200         217.84 1/11/95               400             2/15/96     200         217.53 1/18/95               393             2/15/96     200         217.23 1/25/95               386             2/15/96     200         216.92 2/1/95               379             2/15/96     200         216.61 2/8/95               372             2/15/96     200         216.31 2/15/95               365             2/15/96     200         216.00 2/22/95               358             2/15/96     200         215.69 3/1/95               351             2/15/96     200         215.39 3/8/95               344             2/15/96     200         215.08 3/15/95               337             2/15/96     200         214.77 3/22/95               330             2/15/96     200         214.47 3/29/95               323             2/15/96     200         214.16 4/5/95               316             2/15/96     200         213.85 4/12/95               309             2/15/96     200         213.55 4/19/95               302             2/15/96     200         213.24 4/26/95               295             2/15/96     200         212.93 5/3/95               288             2/15/96     200         212.62 5/10/95               281             2/15/96     200         212.32 5/17/95               274             2/15/96     200         212.01 5/24/95               267             2/15/96     200         211.70 5/31/95               260             2/15/96     200         211.40 6/7/95               253             2/15/96     200         211.09 6/14/95               246             2/15/96     200         210.78 6/21/95               239             2/15/96     200         210.48 6/28/95               232             2/15/96     200         210.17 7/5/95               225             2/15/96     200         209.86 7/12/95               218             2/15/96     200         209.56 7/19/95               211             2/15/96     200         209.25 7/26/95               204             2/15/96     200         208.94 8/2/95               197             2/15/96     200         208.64 8/9/95               190             2/15/96     200         208.33 8/16/95               183             2/15/96     200         208.02 8/23/95               176             2/15/96     200         207.72 8/30/95               169             2/15/96     200         207.41 9/6/95               162             2/15/96     200         207.10 9/13/95               155             2/15/96     200         206.79 9/20/95               148             2/15/96     200         206.49 9/27/95               141             2/15/96     200         206.18 10/4/95               134             2/15/96     200         205.87 10/11/95               127             2/15/96     200         205.57 10/18/95               120             2/15/96     200         205.26 10/25/95               113             2/15/96     200         204.95 11/1/95               106             2/15/96     200         204.65 11/8/95                99             2/15/96     200         204.34 11/15/95                92             2/15/96     200         204.03 11/22/95                85             2/15/96     200         203.73 11/29/95                78             2/15/96     200         203.42 12/6/95                71             2/15/96     200         203.11 12/13/95                64             2/15/96     200         202.81 12/20/95                57             2/15/96     200         202.50 12/27/95                50             2/15/96     200         202.19 1/3/96                43             2/15/96     200         201.88 1/10/96                36             2/15/96     200         201.58 1/17/96                29             2/15/96     200         201.27 1/24/96                22             2/15/96     200         200.96 1/31/96                15             2/15/96     200         200.66 2/7/96                 8             2/15/96     200         200.35 2/14/96                 1             2/15/96     200         200.04 2/21/96                -6             2/15/96     200         199.74 2/28/96               -13             2/15/96     200         199.43 3/6/96               -20             2/15/96     200         199.12 3/13/96               -27             2/15/96     200         198.82 3/20/96               -34             2/15/96     200         198.51 3/27/96               -41             2/15/96     200         198.20 4/3/96               -48             2/15/96     200         197.90 4/10/96               -55             2/15/96     200         197.59 4/17/96               -62             2/15/96     200         197.28 4/24/96               -69             2/15/96     200         196.98 5/1/96               -76             2/15/96     200         196.67 5/8/96               -83             2/15/96     200         196.36 5/15/96               -90             2/15/96     200         196.05 5/22/96               -97             2/15/96     200         195.75 5/29/96              -104             2/15/96     200         195.44 6/5/96              -111             2/15/96     200         195.13 6/12/96              -118             2/15/96     200         194.83 6/19/96              -125             2/15/96     200         194.52 6/26/96              -132             2/15/96     200         194.21 7/3/96              -139             2/15/96     200         193.91 7/10/96              -146             2/15/96     200         193.60 7/17/96              -153             2/15/96     200         193.29 7/24/96              -160             2/15/96     200         192.99 7/31/96              -167             2/15/96     200         192.68 8/7/96              -174             2/15/96     200         192.37 8/14/96              -181             2/15/96     200         192.07 8/21/96              -188             2/15/96     200         191.76 8/28/96              -195             2/15/96     200         191.45 9/4/96              -202             2/15/96     200         191.15 9/11/96              -209             2/15/96     200         190.84 9/18/96              -216             2/15/96     200         190.53 9/25/96              -223             2/15/96     200         190.22 10/2/96              -230             2/15/96     200         189.92 10/9/96              -237             2/15/96     200         189.61 10/16/96              -244             2/15/96     200         189.30 10/23/96              -251             2/15/96     200         189.00 10/30/96              -258             2/15/96     200         188.69 11/6/96              -265             2/15/96     200         188.38 11/13/96              -272             2/15/96     200         188.08 11/20/96              -279             2/15/96     200         187.77 11/27/96              -286             2/15/96     200         187.46 12/4/96              -293             2/15/96     200         187.16 12/11/96              -300             2/15/96     200         186.85 12/18/96              -307             2/15/96     200         186.54 12/25/96              -314             2/15/96     200         186.24 1/1/97              -321             2/15/96     200         185.93 1/8/97              -328             2/15/96     200         185.62 1/15/97              -335             2/15/96     200         185.32 1/22/97              -342             2/15/96     200         185.01 1/29/97              -349             2/15/96     200         184.70 2/5/97              -356             2/15/96     200         184.39 2/12/97              -363             2/15/96     200         184.09 2/19/97              -370             2/15/96     200         183.78 2/26/97              -377             2/15/96     200         183.47 3/5/97              -384             2/15/96     200         183.17 3/12/97              -391             2/15/96     200         182.86 3/19/97              -398             2/15/96     200         182.55 3/26/97              -405             2/15/96     200         182.25 4/2/97              -412             2/15/96     200         181.94 4/9/97              -419             2/15/96     200         181.63 4/16/97              -426             2/15/96     200         181.33 4/23/97              -433             2/15/96     200         181.02 4/30/97              -440             2/15/96     200         180.71 5/7/97              -447             2/15/96     200         180.41 5/14/97              -454             2/15/96     200         180.10 5/21/97              -461             2/15/96     200         179.79 5/28/97              -468             2/15/96     200         179.48 6/4/97              -475             2/15/96     200         179.18 6/11/97              -482             2/15/96     200         178.87 6/18/97              -489             2/15/96     200         178.56 6/25/97              -496             2/15/96     200         178.26 7/2/97              -503             2/15/96     200         177.95 7/9/97              -510             2/15/96     200         177.64 7/16/97              -517             2/15/96     200         177.34 7/23/97              -524             2/15/96     200         177.03 7/30/97              -531             2/15/96     200         176.72 8/6/97              -538             2/15/96     200         176.42 8/13/97              -545             2/15/96     200         176.11 8/20/97              -552             2/15/96     200         175.80 8/27/97              -559             2/15/96     200         175.50 9/3/97              -566             2/15/96     200         175.19 9/10/97              -573             2/15/96     200         174.88 9/17/97              -580             2/15/96     200         174.58 9/24/97              -587             2/15/96     200         174.27 10/1/97              -594             2/15/96     200         173.96 10/8/97              -601             2/15/96     200         173.65 10/15/97              -608             2/15/96     200         173.35 10/22/97              -615             2/15/96     200         173.04 10/29/97              -622             2/15/96     200         172.73 11/5/97              -629             2/15/96     200         172.43 11/12/97              -636             2/15/96     200         172.12 11/19/97              -643             2/15/96     200         171.81 11/26/97              -650             2/15/96     200         171.51 12/3/97              -657             2/15/96     200         171.20 12/10/97              -664             2/15/96     200         170.89 12/17/97              -671             2/15/96     200         170.59 12/24/97              -678             2/15/96     200         170.28 12/31/97              -685             2/15/96     200         169.97 1/7/98              -692             2/15/96     200         169.67 1/14/98              -699             2/15/96     200         169.36 1/21/98              -706             2/15/96     200         169.05 1/28/98              -713             2/15/96     200         168.75 2/4/98              -720             2/15/96     200         168.44 91861.92
                  70017.38                                   98024.34 28006.96 98024.34                                    6162.42
30617.58                                    3081.21